                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 17-20733
                                                    Honorable Laurie J. Michelson
 v.

 RONNIE EDWARD DUKE,

        Defendant.


      ORDER DENYING MOTION FOR RECONSIDERATION OF MOTION TO
                      DISQUALIFY JUDGE [46]


       On July 1, 2019, the Court issued an opinion and order denying Defendant Ronnie Edward

Duke’s motion to disqualify judge. (ECF No. 45.) Duke now seeks reconsideration of that ruling.

(ECF No. 46.)

       Duke points out that his assault on an Assistant United States Attorney occurred in a

proceeding separate and distinct from the pending criminal prosecution. He then claims the cases

the Court relied on in rejecting his recusal request are distinguishable because they involve

misconduct witnessed by a judge in the same underlying case. Thus, says Duke, “[t]he serious and

legitimate concern of the appellate courts regarding a defendant manipulating the judicial system

through assaultive and contemptuous conduct is simply not present in the case at bar.” (ECF No.

46, PageID.178.)

       It is certainly true that disincentivizing litigants from engaging in misconduct in front of a

judge for the purpose of manipulating the judicial system is a rationale for not mandating judicial

disqualification. But that does not make the defendant’s intent a prerequisite. Just because Duke

obviously had no intention of seeking the undersigned’s recusal at the time of the assault – as it
preceded his indictment in this case – does not mean disqualification is warranted here. And the

Court’s prior opinion explains why disqualification is not warranted here. And nothing in Duke’s

motion “demonstrate[s] a palpable defect by which the Court and the parties . . . have been misled”

or “show[s] that correcting the defect will result in a different disposition of the case.” E.D. Mich.

LR 7.1(h).

       The motion for reconsideration is DENIED.

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE


Date: August 5, 2019


                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, August 5, 2019, using the Electronic Court Filing system.


                                               s/William Barkholz
                                               Case Manager




                                                  2
